Title: To James Madison from Thomas Swann, 12 October 1804 (Abstract)
From: Swann, Thomas
To: Madison, James


12 October 1804, Alexandria. “The Cashier of the Bank of Alexandria has calld on me for $478.85. due from Mr. Monroe for discounts and curtailments of his Bank debt—would it be in your power to apply any part of his Salary to the discharge of this sum? Judge Jones mentiond to me that you would probably make the application but if not he promisd to endeavour to raise the money in some other way. I shall be from home for a fortnight, If it should be in your power to afford the assistance, be so obliging as to write to Mr. Deblois on the subject.”
